 1    MATTHEW D. CARLSON, Bar No. 273242
      mdcarlson@mdcarlsonlaw.com
 2    LAW OFFICE OF MATTHEW D. CARLSON
      50 Fountain Plaza, Suite 1400, #206
 3    Buffalo, NY 14202
      Telephone: (716) 242-1234
 4
      Attorneys for Plaintiff
 5    SARAH STONEHOCKER

 6    ELIZABETH STAGGS-WILSON, Bar No. 183160
      estaggs-wilson@littler.com
 7    LITTLER MENDELSON, P.C.
      633 West 5th Street, 63rd Floor
 8    Los Angeles, California 90071
      Telephone: 213.443.4300
 9    Facsimile: 213.443.4299

10    LISA LIN GARCIA, Bar No. 260582
      llgarcia@littler.com
11    ALICE H. WANG, Bar No. 289631
      awang@littler.com
12    LITTLER MENDELSON, P.C.
      333 Bush Street, 34th Floor
13    San Francisco, CA 94104
      Telephone: 415.433.1940
14    Facsimile: 415.399.8490

15    Attorneys for Defendant
      KINDRED HEALTHCARE OPERATING, LLC
16

17
                                      UNITED STATES DISTRICT COURT
18
                                     NORTHERN DISTRICT OF CALIFORNIA
19

20
     SARAH STONEHOCKER, on behalf of              Case No. 4:19-cv-02494-YGR
21   herself and all others similarly situated,
                                                  STIPULATED REQUEST TO EXCEED PAGE
22                      Plaintiff,                LIMITATION RE: MOTION FOR
                                                  SETTLEMENT APPROVAL
23          v.

24   KINDRED HEALTHCARE
     OPERATING, LLC and DOES 1 through
25   25,

26                      Defendants.

27

28
     STIPULATED REQUEST TO EXCEED PAGE
     LIMITATION RE: MOTION FOR                     1.                  CASE NO. 4:19-cv-02494-YGR
     SETTLEMENT APPROVAL
 1            The undersigned Parties, by and through their respective counsel, do hereby stipulate:

 2            WHEREAS, Plaintiff Sarah Stonehocker (“Plaintiff”), intends to file a Motion for Preliminary

 3   Approval of Class Action Settlement and Approval of PAGA Settlement within the next several days;

 4            WHEREAS, Local Rule 7-2 requires all motions (including a notice of motion and points and

 5   authorities in support) to not exceed 25 pages in length;

 6            WHEREAS, the parties agree, and at this late stage before filing it appears necessary, that a

 7   thorough but concise Motion for Preliminary Approval of Class Action Settlement and Approval of

 8   PAGA Settlement in this case will be up to 30 pages in length;

 9            WHEREAS, Local Rule 7-11(a) permits parties to submit a stipulated request to exceed page

10   limitations;

11            NOW THEREFORE, the Parties jointly stipulate and request that the Court enter the following

12   order:

13            1.     Plaintiff shall be permitted to file a Motion for Preliminary Approval of Class Action

14   Settlement and Approval of PAGA Settlement not to exceed thirty (30) pages.

15

16                   IT IS SO STIPULATED.

17   Dated: September 30, 2020
                                                      /s/ Matthew D. Carlson
18                                                    MATTHEW D. CARLSON
                                                      LAW OFFICE OF MATTHEW D. CARLSON
19
                                                      Attorneys for Plaintiff
20                                                    SARAH STONEHOCKER

21   Dated: September 30, 2020
                                                      /s/ Lisa Lin Garcia
22                                                    ELIZABETH STAGGS-WILSON
                                                      LISA LIN GARCIA
23                                                    ALICE H. WANG
                                                      LITTLER MENDELSON, P.C.
24                                                    Attorneys for Defendant
                                                      KINDRED HEALTHCARE OPERATING, LLC
25

26

27

28
     STIPULATED REQUEST TO EXCEED PAGE
     LIMITATION RE: MOTION FOR                        2.                       CASE NO. 4:19-cv-02494-YGR
     SETTLEMENT APPROVAL
 1                                        [PROPOSED] ORDER

 2          PURSUANT TO STIPULATION, IT IS SO ORDERED.

 3

 4

 5   Dated: __________________                            ____________________________________
                                                          HON. YVONNE GONZALEZ ROGERS
 6                                                        DISTRICT JUDGE
                                                          UNITED STATES DISTRICT COURT
 7

 8

 9
                                                 Attestation
10
            In accordance with Civil Local Rule 5-1(i)(3), I attest that concurrence in the filing of this
11
     document has been obtained from the other signatories.
12

13
      Dated: September 30, 2020                             /s/ Matthew D. Carlson
14                                                          Matthew D. Carlson

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATED REQUEST TO EXCEED PAGE
     LIMITATION RE: MOTION FOR                       3.                      CASE NO. 4:19-cv-02494-YGR
     SETTLEMENT APPROVAL
